Opinion by
Cole, J.
Petitioner’s uncontradicted testimony showed that the price fpr the goods was advanced between the time the merchandise left the factory and when the steamer, upon which it was loaded, sailed; that the importer had no knowledge concerning such advance; and that prior to entry inquiry as to the valqe of this earthenware was made of the customs officials who had no information disputing the invoice values at which the entry was made. From an examination qf the record and a consideration of all the circumstances relating to the entry and appraisement of the merchandise the court was convinced that the relief sought should be allowed. The petition was therefore granted.